Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06/16/2022 have been fully considered. Applicant argues the prior art fails to teach: “receiving a request to link a recipient device through a primary device, wherein the recipient device is proximate to the primary device; causing display of pairing information through the primary device; receiving the pairing information from the recipient device through a near field connection; sending a request to a server to pair with the recipient device, the request including the pairing information; receiving a confirmation of pairing with the recipient device”. However, Molettiere shows the features in at least the abstract, ¶ 19, 52, and fig. 7 illustrating receiving the pairing request; sending the  request to the device; confirmation notices, etc.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160028699 to Ambroz in view of WO2018218046A1 to Scheinuk in view of US 20140235171 to Molettiere in view of US 20080126489 to Potluri.
.
Regarding claim 1,
Ambroz teaches a method comprising: 

storing all or a subset of messages in a user messaging history in a data blob (¶ 18, 50, 65, storing file representing messaging history)

encrypting the data blob (¶ 50, encrypting file); 

transmitting the encrypted data blob to a blob store (¶ 50, 67, encrypted file is returned to encryption store); and 

transferring the messages of the user messaging history to the recipient device (¶ 68);

Ambroz fails to teach but Scheinuk teaches:

sending a message to a recipient device containing information necessary for the recipient device to retrieve and decrypt the data blob (abstract, pg. 2:10-20, pg. 4:1-30, sending information to user to retrieve encrypted data; abstract, receiving stored data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Scheinuk. The motivation to do so is that the teachings of Scheinuk would have been advantageous in terms of provisioning access to secure data (Scheinuk, abstract, pg. 2:10-20).

Ambroz fails to teach:
 receiving a request to link a recipient device through a primary device, wherein the recipient device is proximate to the primary device; causing display of pairing information through the primary device; receiving pairing information from a recipient device through a near field connection; sending a request to a server to pair with the recipient device, the request including the pairing information; receiving a confirmation of pairing with the recipient device;
However, Molettiere teaches:
receiving a request to link a recipient device through a primary device, wherein the recipient device is proximate to the primary device; causing display of pairing information through the primary device; receiving the pairing information from the recipient device through a near field connection; sending a request to a server to pair with the recipient device, the request including the pairing information; receiving a confirmation of pairing with the recipient device (abstract, ¶ 19, 52, fig. 7, receive pairing request; send request to device; confirmation notice)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Molettiere. The motivation to do so is that the teachings of Molettiere would have been advantageous in terms of minimizing the amount of user interaction in a pairing process (Molettiere, ¶ 2, 14-15, 19, 52).
Ambroz discloses the storing as described above but fails to teach storing all or a subset of messages in a user messaging history in a data blob in accordance with a heuristic that prioritizes storing messages active within a predefined recency period.
However, Potluri teaches: storing as described above but fails to teach storing all or a subset of messages in a user messaging history in a data blob in accordance with a heuristic that prioritizes storing messages active within a predefined recency period (¶ 49-52, col. 7, storage policy for messages includes storing according to recency period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Potluri. The motivation to do so is that the teachings of Potluri would have been advantageous in archiving messages (Potluri, ¶ 49-52). 

Regarding claim 2, 9, 16,
Ambroz fails to teach but Scheinuk teaches:
receiving a location of the encrypted data blob from the blob store; wherein the message comprises the location of the encrypted data blob and an encryption key for use by the recipient device to decode the encrypted data blob (pg. 2:5-30, email includes location and decryption password). Motivation to include Scheinuk is the same as presented above.

Claims 4, 8, 11, 15 are addressed by similar rationale as claim 1.


Regarding claim 5, 12, 18,
Ambroz teaches:
wherein messages from the user messaging history are stored in data blobs in accordance with a priority determined heuristically or via user preferences (¶ 18, 50, 65, storing file representing messaging history).

Claim 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ambroz , Scheinuk, Molettiere, and Potluri in view of US 20190222325 to Klassen.
.

Regarding claim 3, 10, 17,
Ambroz fails to teach: receiving a confirmation message from the recipient device indicating that the recipient device has successfully downloaded and decrypted the encrypted data blob.  
However, Klassen discloses: receiving a confirmation message from the recipient device indicating that the recipient device has successfully downloaded and decrypted the encrypted data blob (¶ 64 70). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Klassen. The motivation to do so is that the teachings of Klassen would have been advantageous in terms of providing status updates (Klassen, ¶ 64, 70).



Claim 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ambroz Scheinuk, Molettiere, and Potluri in view of US 20120322384 to Zerr.

Regarding claim 7, 14, 20,
Ambroz fails to teach:
wherein receiving pairing information further comprises: imaging a QR code displayed on the recipient device; and extracting the pairing information from the image of the QR code 
However, Zerr teaches:

wherein receiving pairing information further comprises: imaging a QR code displayed on the recipient device; and extracting the pairing information from the image of the QR code (¶ 9, 35-37). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Zerr. The motivation to do so is that the teachings of Zerr would have been advantageous in terms of facilitating terminal pairing (Zerr, ¶ 6-9).


CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445